NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 13-1786
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

                                  RUSS J. REGGIE,

                                              Appellant
                                    ____________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                (D.C. No. 12-po-00014)
                    District Judge: Honorable Malachy E. Mannion
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 6, 2014

             Before: HARDIMAN, SCIRICA, and ROTH, Circuit Judges.

                                  (Filed: July 8, 2014)
                                     ____________

                                      OPINION
                                    ____________

HARDIMAN, Circuit Judge.

      Russ Reggie appeals his judgment of sentence after pleading guilty to two petty

offenses. His attorney has moved to withdraw pursuant to Anders v. California, 386 U.S.
738 (1967). For the reasons that follow, we will grant counsel’s motion to withdraw and

affirm the judgment of the District Court.

                                              I

       On November 1, 2011, a security officer at the Veterans Administration Medical

Center in Wilkes-Barre, Pennsylvania, stopped Reggie after seeing him driving against

the flow of traffic with his hazard lights flashing. When the officer approached, he

smelled alcohol emanating from both Reggie and the car. The officer learned from a

check of Reggie’s driving history that his license had been suspended, and a search of the

vehicle found 23 cans of opened and unopened beer and three knives with blades longer

than three inches. Reggie failed three field sobriety tests and was admitted to the hospital

for alcohol intoxication.

       Reggie received five violation notices as a result of the stop. On November 6,

2012, he pleaded guilty to operating a vehicle under the influence of alcoholic beverages,

38 C.F.R § 1.218(b)(15); and driving with a suspended license, 18 U.S.C. § 13, ref. 75

Pa. Cons. Stat. § 1543(a). Reggie faced a maximum six-month prison term and a $5,000

fine. However, at sentencing, counsel for both sides recommended probation, noting

Reggie’s status as an honorably discharged Vietnam veteran who later suffered combat-

related issues. Reggie’s attorney also spoke of Reggie’s limited criminal record and the

fact that Reggie was homeless and living in his vehicle at the time of the incident in

question, having lost his trailer and suffered an injury due to hurricane-related flooding in

September 2011.



                                              2
       The District Court praised Reggie for his military service and complimented him

on his efforts to get his life back on track. However, the District Court also observed that

most of the other offenses on Reggie’s record involved alcohol and warned him about the

dangers of drinking and driving. The District Court then sentenced Reggie to one year of

probation, a $200 fine, a special assessment of $20, and a $50 processing fee.

       Reggie filed a pro se notice of appeal on March 18, 2013. His counsel moved to

withdraw pursuant to Anders. Reggie has not filed a pro se brief.1

                                             II

       Under Anders we ask whether: (1) counsel has adequately fulfilled the

requirements of Third Circuit Local Appellate Rule 109.2(a) and (2) an independent

examination of the record reveals any nonfrivolous issues. United States v. Coleman, 575
F.3d 316, 319 (3d Cir. 2009) (citing United States v. Youla, 241 F.3d 296, 300 (3d Cir.

2001)).

       The first prong of the Anders test requires counsel to analyze the record, ascertain

that no nonfrivolous issues exist for review, and ask permission to withdraw. Youla, 241
F.3d at 300. The motion to withdraw must be accompanied by a “brief referring to

anything in the record that might arguably support the appeal.” Anders, 386 U.S. at 744.

The brief must “satisfy the court that counsel has thoroughly examined the record in

search of appealable issues, and . . . explain why the issues are frivolous.” Youla, 241
F.3d at 300.



       1
           We have jurisdiction under 28 U.S.C. § 1291.
                                             3
       Reggie’s counsel identifies three potential issues for appeal: (1) the District

Court’s jurisdiction to accept the guilty plea; (2) the guilty plea’s validity in light of

controlling constitutional and statutory standards; and (3) the procedural and substantive

reasonableness of the sentence. Counsel’s discussion of the reasons why no appealable

issue exists satisfies Anders’s first prong. Our independent review of the record also

confirms counsel’s conclusion that there are no nonfrivolous issues for appeal, as

explained below.

                                               III

       The first potential issue involves the District Court’s jurisdiction over the case.

Under 18 U.S.C. § 3231, district courts have original jurisdiction over all offenses against

the laws of the United States. Reggie was charged with and pleaded guilty to operating a

vehicle under the influence of alcohol, in violation of 38 C.F.R. § 1.218(a)(7) and (b)(15),

a federal regulation, and driving with a suspended license, in violation of 75 Pa. Cons.

Stat. § 1543, a state-law crime punishable in federal court under the Assimilative Crimes

Act, 18 U.S.C. § 13. “Under the ACA, if conduct prohibited under state law occurs on

federal land”—such as a Veterans Administration facility—“the state criminal law is

assimilated into federal law so long as that conduct is not already made punishable by

any ‘enactment of Congress.’” United States v. Hall, 979 F.2d 320, 322 (3d Cir. 1992)

(quoting 18 U.S.C. § 13). In this way, the ACA “ensures uniformity between criminal

prohibitions applicable within the federal enclave and within the surrounding state.” Id.

Here, there is no argument that driving with a suspended license is punishable by an act

of Congress. Consequently, federal jurisdiction was proper.

                                               4
        The second argument is that Reggie’s guilty plea was not valid. To be valid, a

guilty plea must be knowing and voluntary, in accordance with the standards elucidated

in Boykin v. Alabama, 395 U.S. 238 (1969), and Rule 11 of the Federal Rules of Criminal

Procedure. Boykin requires the trial judge to conduct an on-the-record colloquy with the

defendant to ensure he is aware of the important constitutional rights he waives by

pleading guilty, including the Fifth Amendment privilege against self-incrimination, the

right to trial by jury, and the right to confront his accusers. 395 U.S. at 243. Rule 11 sets

forth specific requirements for the colloquy a district court must conduct before accepting

a guilty plea. The court must determine the factual basis for a plea, “inform the defendant

of, and determine that the defendant understands” a list of rights he possesses, the nature

of the crimes he is charged with, and potential consequences of pleading guilty, and

ensure the plea is knowing and voluntary. Fed. R. Crim. P. 11.

        Here, our independent review of the plea colloquy confirms that it was routine in

every respect, and there is no indication that Reggie’s plea was not knowing and

voluntary. In addition, as his counsel noted, Reggie has not moved to withdraw the plea

or indicated that he wishes to withdraw it. The District Court properly accepted the guilty

plea.

        The final issue the Anders brief raises is the reasonableness of Reggie’s sentence.

As the District Court noted at the plea colloquy, Reggie pleaded guilty to petty offenses

not covered by the U.S. Sentencing Guideline; they carried a maximum of six months in

jail and a $5,000 fine. The District Court thoughtfully weighed Reggie’s record and

personal history and imposed a sentence well below that—a sentence that also took into

                                              5
consideration Reggie’s apparent struggles with alcohol in an effort to help him improve

his life. In addition, the $200 fine was mandatory under Pennsylvania law. The sentence

was plainly reasonable.

                                          ***

      Having independently reviewed the record, we find no meritorious issues for

appeal. For the reasons above, we will affirm the judgment of the District Court and grant

counsel’s motion to withdraw.




                                            6